DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argued that Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) and Freeman et al. (US 2016/0123164; hereinafter Freeman) fail to disclose that the sizes of outer circumferential surfaces of the lower inner fillet and the upper inner fillet are smaller than a size of an outer circumferential surface of the strut housing. The Examiner respectfully disagrees. In the rejection, Kitagawa and Freeman were modified using design choice to form the fillets smaller than the outer circumferential surface, since no significance has been established for sizing the fillets as claimed. The Examiner would also like to kindly note that when modified by . 

    PNG
    media_image1.png
    537
    558
    media_image1.png
    Greyscale

Fig. I. Freeman, Fig. 6 (Annotated)
Applicant also argued specifically that Freeman alone fails to disclose the strut groove is formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof, a lower inner fillet is formed on an upper surface of the inner casing, an upper inner fillet is formed on a lower surface of the outer casing, sizes of an outer circumferential surfaces of the lower inner fillet and 
The Examiner would like to kindly note that neither Kitagawa nor Freeman appear to disclose a channel that extends into the upper and lower inner fillets as shown below in Fig. II. 

    PNG
    media_image2.png
    372
    256
    media_image2.png
    Greyscale

Fig. II. Pending Application, Fig. 8 (Annotated)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) in view of Freeman et al. (US 2016/0123164; hereinafter Freeman). 
Regarding claim 1, Kitagawa (Fig. 6 and 7) discloses a strut structure (47 and 48) of a gas turbine (Fig. 6), the strut structure (47 and 48) being formed in an annular 


    PNG
    media_image3.png
    341
    609
    media_image3.png
    Greyscale

Fig. III. Kitagawa, Fig. 7 (Annotated)

    PNG
    media_image4.png
    435
    444
    media_image4.png
    Greyscale

Fig. IV. Kitagawa, Fig. 7 (Annotated)

    PNG
    media_image5.png
    537
    565
    media_image5.png
    Greyscale



Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof, wherein a lower inner fillet is formed on an upper surface of the inner casing, and an upper inner fillet is formed on a lower surface of the outer casing, and wherein sizes of an outer circumferential surfaces of the lower inner fillet and the upper inner fillet are smaller than a size of an outer circumferential surface of the strut housing, and wherein the lower inner fillet and the upper inner fillet and the lower end and the upper end of the strut housing form a step, and the step forms the strut grooves. 
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, as a simple substitution of one means for coupling the vane to the platform with another. See MPEP 2141 III B. Since the projections extend around the entire strut housing, as disclosed by Fig. 7 of Kitagawa, the strut groove would connect the front end of the strut 
While Freeman fails to disclose the sizes of the outer circumferential surfaces of the lower inner fillet and the upper inner fillet, Applicant has failed to disclose the significance or unexpected result of having the outer circumferential surfaces of the lower and upper inner fillets sized as claimed. Since Applicant has not disclosed that having the circumferential surfaces with this specific size solves any stated problem or is for any particular purpose above the fact that by having a smaller fillet reduces the overall weight of the strut structure (which minimizes weight of the engine) and it appears that the strut structure of Kitagawa and Freeman would perform equally well with circumferential surfaces of the lower and upper inner fillets sized as claimed by Applicant, it would have been an obvious matter of design choice to modify the strut structure of Kitagawa and Freeman by utilizing the specific size as claimed for the purpose of minimizing weight of the overall structure.
Regarding claim 2, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. IV above. 
Regarding claim 3, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and 
	Regarding claim 4, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. IV and V above. The Examiner would like to note that Kitagawa and Freeman fail to disclose a channel that extends into the lower and/or upper inner fillets as shown in Figure 8 of the pending application. 
Regarding claim 6, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. III and V as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 7, Kitagawa (Fig. 6-7) discloses an exhaust diffuser (31) of a gas turbine (Fig. 6), comprising: an inner casing (46) configured to include a bearing housing (47) surrounding a tie rod (32) provided in a turbine (13); an outer casing (45) 
Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof, wherein a lower inner fillet is formed on an upper surface of the inner casing, and an upper inner fillet is formed on a lower surface of the outer casing, and wherein sizes of an outer circumferential surfaces of the lower inner fillet and the upper inner fillet are smaller than a size of an outer circumferential surface of the strut housing, and wherein the lower inner fillet and the upper inner fillet and the lower end and the upper end of the strut housing form a step, and the step forms the strut groove. 
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, 
While Freeman fails to disclose the sizes of the outer circumferential surfaces of the lower inner fillet and the upper inner fillet, Applicant has failed to disclose the significance or unexpected result of having the outer circumferential surfaces of the lower and upper inner fillets sized as claimed. Since Applicant has not disclosed that having the circumferential surfaces with this specific size solves any stated problem or is for any particular purpose above the fact that by having a smaller fillet reduces the overall weight of the strut structure (which minimizes weight of the engine) and it appears that the strut structure of Kitagawa and Freeman would perform equally well with circumferential surfaces of the lower and upper inner fillets sized as claimed by Applicant, it would have been an obvious matter of design choice to modify the strut structure of Kitagawa and Freeman by utilizing the specific size as claimed for the purpose of minimizing weight of the overall structure
	Regarding claim 8, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. V above. 
Regarding claim 9, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. IV above. 
	Regarding claim 10, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. IV and V above. The Examiner would like to note that Kitagawa and Freeman fail to disclose a channel that extends into the lower and/or upper inner fillets as shown in Figure 8 of the pending application. 
	Regarding claim 12, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I and III as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 13, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 6 and 7), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a direction parallel to a long axis (interpreted to be parallel to the rotational axis of the gas turbine) of the strut housing (47).  
	Regarding claim 14, Kitagawa (Fig. 6 and 7) discloses a gas turbine, comprising: a compressor (11) configured to compress air externally introduced; a combustor (12) configured to mix the compressed air with fuel and to combust the air and fuel mixture; a turbine (13) configured to generate power with the combustion gas supplied from the combustor (12), and include a turbine vane (27a) configured to guide the combustion gas on a combustion gas path through which the combustion gas passes and a turbine blade (28a) rotated by the combustion gas on the combustion gas path; and an exhaust diffuser (31) configured to rotate the turbine blade (28a) and to exhaust the combustion gas, wherein the exhaust diffuser (31) comprises: an inner casing (46) configured to include a bearing housing (49) surrounding a tie rod (32) provided in the turbine (13); an outer casing (45) configured to be spaced apart from the inner casing (46) and include an annular exhaust passage (B) through which an exhaust gas flows; and a strut structure (47 and 48) formed in the annular exhaust passage (B) formed between the inner casing (46) and the outer casing (45), and wherein the strut structure (47 and 48) comprises: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to the outer casing (45). Refer to Fig. III and IV above. 

Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, as a simple substitution of one means for coupling the vane to the platform with another. See MPEP 2141 III B. Since the projections extend around the entire strut housing, as disclosed by Fig. 7 of Kitagawa, the strut groove would connect the front end of the strut housing to the rear end. Refer to Fig. V above as to how the groove has been interpreted.

Regarding claim 15, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7), as modified, further discloses that the upper inner fillet and the lower inner fillet are partially inserted in to the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. IV above.   
Regarding claim 16, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. IV above. 
Regarding claim 17, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove 
Regarding claim 19, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I and III as to how strut groove is formed. Since claim 19 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 20, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 6), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a direction parallel to a long axis (interpreted to be parallel to the rotational axis of the gas turbine) of the strut housing (47).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745